                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

 DANIEL GUZMAN and CHAVALIER                           §   Civil Action No. 5:19-cv-162-FB-HJB
 ENGRAM, Individually and on behalf                    §
 of all others similarly situated,                     §
                                                       §
                          Plaintiffs,                  §   JURY TRIAL DEMANDED
                                                       §
 v.                                                    §
                                                       §
 CASCADE PROCESS CONTROLS, INC.,                       §
 DOUG CORCORAN, PAT BRACK, AND                         §   COLLECTIVE ACTION
 KELLY MAXWELL,                                        §   PURSUANT TO 29 U.S.C. § 216(b)
                                                       §
                          Defendants.                  §


             PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT
             ON DEFENDANT CASCADE’S LIABILITY UNDER THE FLSA


TO THE HONORABLE UNITED STATES JUDGE:

        Plaintiffs—Daniel Guzman and Chavalier Engram, individually and on behalf of all Opt-in

Plaintiffs (hereinafter “Plaintiffs”)—move for an order granting partial summary judgment against

Defendant Cascade Process Controls, Inc. (“Cascade”) pursuant to Federal Rule of Civil Procedure

56. Plaintiffs seek summary judgment that Cascade violated the Fair Labor Standards Act (29 U.S.C.

§§ 201-19 (“FLSA”)), and did so willfully, and is liable to Plaintiffs for unpaid overtime at one-and-a-

half times Plaintiffs’ regular rates of pay and for liquidated damages.

                                               I.
                                         INTRODUCTION

        This is a collective action concerning Cascade’s failure to pay the correct amount of overtime

compensation, and in some cases no overtime at all, to its non-exempt blue-collar oilfield workers—

Plaintiffs—in violation of the FLSA. Plaintiffs were paid by the hour (“Hourly Plaintiffs”), a day rate

(“Day Rate Plaintiffs”), or a combination of both. Day Rate Plaintiffs were paid one hour of overtime
if they worked over twelve (12) hours in a day regardless of the actual number of hours worked that

day or that week. Hourly Plaintiffs were paid overtime only for hours worked in excess of fifty (50)

hours in a workweek. Both policies violate the FLSA and Cascade’s admissions and failure to raise

any affirmative defenses establish as a matter of law that Cascade violated the Fair Labor Standards

Act (29 U.S.C. §§ 201-19 (“FLSA”)), and did so willfully, and is liable to Plaintiffs for unpaid overtime

at one-and-a-half times Plaintiffs’ regular rates of pay, and for liquidated damages in amount equal to

those unpaid overtime wages.

                                             II.
                                    FACTUAL BACKGROUND

        On February 20, 2019, Plaintiffs brought suit against Cascade to recover unpaid overtime

wages, liquidated damages, attorney fees, costs, and pre- and post-judgment interest pursuant to the

FLSA. See ECF No. 1. Plaintiff Guzman’s First Amended Complaint (ECF No. 10), filed on April 9,

2019, is the most recent Complaint to which any Defendant (Cascade) has answered (ECF No. 14).

In that Amended Complaint, Plaintiff Guzman alleged that he worked for Cascade as blue-collar, non-

exempt oilfield electrician who regularly worked more than 40 hours per week but that Cascade

inexcusably failed to pay him for all overtime due. ECF No. 10, ¶¶ 5.1-5.6. Significantly, Plaintiff

Guzman also alleged—and Cascade did not deny—the following averment:

        During the three years prior to the filing of this Complaint, Defendant willfully
        committed violations of the FLSA by failing to pay Plaintiff for overtime hours worked
        in excess of forty hours per week at a rate of one and one-half times his regular rate
        of pay.

ECF No. 10, ¶ 1.3. See also ECF No. 14 (Amended Answer which denies, or claims insufficient

information to admit or deny, only the averments made in ¶¶ 1.2, 2.1, 3.2, 4.1-4.6, 5.1-5.6 & 6.1-6.4

of the Amended Complaint). Nor did Cascade raise any affirmative defenses.

        By Agreed Stipulation filed June 10, 2019, the Parties agreed to Conditional Certification and

Notice to Putative Class Members consisting of the following:



Plaintiffs’ Motion for Partial Summary Judgment                                               Page 2 of 9
        All Oilfield Workers who worked for Cascade Process Controls, Inc., at any time from
        at any time from February 1, 2016 through the final disposition of this matter.

ECF No. 21, ¶ 1. The Court confirmed the Stipulation by Order dated June 19, 2019. ECF No. 25.

        On January 23, 2020, Plaintiffs Guzman and Engram, filed their Unopposed Motion for Leave

to File their Third Amended Collective Action Complaint1, which added alleged joint-employer

Defendants Kelly Maxwell, Patrick Brack, and Doug Corcoran. ECF No. 45 at 2. See also Third

Amended Complaint (ECF No. 47 at 1, ¶ 15). The Third Amended Complaint also added more claims

under the FLSA, including that Defendants failed to pay Plaintiffs for their compensable drive time,

pre- and post-shift work, safety meetings, and unloading/loading time. ECF No. 45 at 2. See also Third

Amended Complaint (ECF No. 47, ¶ 49).

        On January 23, 2020, the Court granted Plaintiffs’ Unopposed Motion for Leave to File Third

Amended Complaint (ECF No. 46), and the Third Amended Complaint was accepted for filing on

that same date (ECF No. 47). No Defendant has answered the Third Amended Complaint.

                                         III.
                             SUMMARY JUDGMENT STANDARD

        Summary judgment is appropriate “if the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to judgment as a matter of law. Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986) (citing FED. R. CIV. P. 56(c)). Moreover, the entry of summary

judgment is mandated if “after adequate time for discovery and upon motion, against a party who fails

to make a showing sufficient to establish the existence of an element essential to that party’s case, on

which that party will bear the burden of proof at trial.” Id. Here, an adequate time for discovery has

elapsed; the discovery deadline has passed.


        1 Plaintiffs filed their Second Amended Collective Complaint against Cascade on May 20, 2019 (ECF
No. 20). Cascade never answered that Complaint.



Plaintiffs’ Motion for Partial Summary Judgment                                               Page 3 of 9
        The moving party must “demonstrate the absence of a genuine issue of material fact, but need

not negate the elements of the nonmovant’s case.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th

Cir. 1994) (en banc). “A fact is ‘material’ if its resolution in favor of one party might affect the outcome

of the lawsuit under governing law.” Sossamon v. Lone Star State of Tex., 560 F.3d 316. 326 (5th Cir.

2007). An issue is “genuine” if the evidence is sufficient if reasonable jury could return a verdict for

the nonmoving party. Once the moving party meets its initial burden of pointing out the absence of

a genuine issue for trial, the burden shifts to the nonmoving party to come forward with competent

summary judgment evidence establishing the existence of a material fact. FED. R. CIV. P. 56(c); Clark

v. America’s Favorite Chicken, 110 F.3d 295 (5th Cir. 1997). To meet this burden, the nonmoving party

must “adduce admissible evidence which creates a fact issue concerning the existence of every essential

component of that party’s case.” See Thomas v. Price, 975 F.2d 231, 235 (5th Cir. 1992). The nonmovant

“cannot merely rely on the contentions contained in the pleadings.” Little v. Liquid Air Corp., 37 F.3d

1069, 1075 (5th Cir. 1994) (en banc).

                                       IV.
                       AFFIRMATIVE DEFENSES UNDER THE FLSA

        It is well-established that, under “the FLSA, . . . the [Employer] bears the burden of proving

as an affirmative defense that [Employee] falls outside the overtime protections of the FLSA, and to

the extent the [Employer] fails, [Employee] bears the burden of proving that he is owed the amount

claimed, each by a preponderance of the evidence.” E.g., In re Hard-Mire Rest. Holdings, LLC, 605 B.R.

739, 749 & n.23 (Bankr. N.D. Tex. 2019) (citing Meza v. Intelligent Mexican Marketing, Inc., 720 F.3d 577,

581-82 (5th Cir. 2013); Beliz v. W.H. McLeod & Sons Packing Co., 765 F.2d 1317, 1330 (5th Cir. 1985)).

See also Pedigo v. Austin Rumba, Inc., 722 F. Supp. 2d 714, 724 (W.D. Tex. 2010) (“Plaintiff was only

required to plead a violation of the [FLSA], and the burden to prove that the requirements of the tip

credit exception contained in section 203(m) were met rests upon Defendant.”). Similarly, liquidated

damages are available for willful violations of the FLSA, 29 U.S.C. § 216(b), unless the employer pleads

Plaintiffs’ Motion for Partial Summary Judgment                                                 Page 4 of 9
and proves the affirmative defense that it acted in good faith, 29 U.S.C. § 260. If the employer meets

that burden, then the court has the discretion to deny liquidated damages but may still award them.

E.g., Acosta v. Wok on Wheels USA, LLC, No. SA-16-CA-902, 2019 WL 4087621, at *6 (W.D. Tex.

June 11, 2019), report and recommendation adopted, No. SA-16-CA-902, 2019 WL 5026936 (W.D. Tex. July

26, 2019).

        If an employer fails to raise affirmative defenses in its answer, they are deemed waived. Tamez

v. BHP Billiton Petroleum (Americas), Inc., No. 5:15-CV-330-RP, 2015 WL 7075971, at *4 n. 2 (W.D. Tex.

Oct. 5, 2015) (citing Diaz v. Jaguar Rest. Grp., LLC, 627 F.3d 1212 (11th Cir. 2010)). Furthermore,

Cascade’s deadline to amend its answer to the First Amended Complaint or to respond to the Second

or Third Amended Complaint has passed. FED. R. CIV. P. 12(a) and 15(a).

                                       V.
                AS A MATTER OF LAW, CASCADE VIOLATED THE FLSA
                            AND DID SO WILLFULLY

        Cascade’s delinquent discovery responses noted in Plaintiffs’ Motion for Leave included

responses to Plaintiff Guzman’s First Set of Requests for Admission (attached to this Motion as Ex.

1 at 17-18 to Ex. A). Exhibit A and Ex. 1 thereto show that on January 12, 2020—38 days after service

of the Requests for Admission—Cascade emailed Plaintiffs’ counsel the original requests with

“ADMIT” or “DENY” interlineated into the original requests; the admission responses were signed

by neither Cascade nor its counsel. Thus, Cascade’s belated, unsigned responses to Plaintiff Guzman’s

Requests for Admission support rather than defeat summary judgment against Cascade. FED. R. CIV.

P. 36(a)(3) (“A matter is admitted unless, within 30 days after being served, the party to whom the

request is directed serves on the requesting party a written answer or objection addressed to the matter

and signed by the party or its attorney.”). See also RULE 26(g)(2) (“Other parties have no duty to act on

an unsigned disclosure, request, response, or objection until it is signed, and the court must strike it




Plaintiffs’ Motion for Partial Summary Judgment                                               Page 5 of 9
unless a signature is promptly supplied after the omission is called to the attorney’s or party’s

attention.”).

        Thus, the matters which Cascade has admitted include the following:

        1./2. . . . you [Cascade] classified Plaintiff [and Opt-In Plaintiffs] as non-exempt
        from the overtime requirements of the FLSA.

        3./4. . . . Plaintiffs [and Opt-in Plaintiffs] were (and are) entitled to overtime
        compensation for all hours worked over forty in a workweek.

        5.     . . . [Cascade] paid Plaintiffs some overtime during the relevant window of
        recovery.

        6.     . . . Plaintiff Engram was paid a day rate only and was only paid overtime if he
        worked more than twelve (12) hours in a day regardless of the total number of hours
        he worked that week.

        7.      . . . some Opt-in Plaintiffs were paid a day rate only and no overtime.

        8./9. . . . Plaintiff Guzman [and Opt-in Plaintiffs who were paid by the hour] did
        not receive overtime until [they] he worked more than fifty (50) hours each week.

        10./11. . . . Plaintiff Engram [and Opt-in Plaintiffs who received a day rate] did not
        receive overtime until he worked more than twelve (12) hours each day regardless of
        the total number of hours [they] worked each week.

        12./13.        . . . Plaintiffs [and Opt-in Plaintiffs] generally worked more than forty
        (40) hours per week . . . .

        14. /15.      . . . Plaintiffs [and Opt-in Plaintiffs] were required to follow your
        company’s policy/procedure manual(s).

        16./17.         . . . Plaintiffs’ and Opt-in Plaintiffs’] daily and weekly activities were
        routine and largely governed by standardized plans and procedures set by you.

        18. /19.       . . . Plaintiffs’ [and the Opt-in Plaintiffs’] duties did not (and currently
        do not) include the exercise of independent discretion or judgment.

        20.    . . . you [Cascade] regularly scheduled Plaintiffs and the Opt-in Plaintiffs for a
        minimum of twelve (12) hours per day and they regularly worked a minimum of 84
        hours per week.

        21.     . . . you [Cascade] did not seek legal advice prior to implementing your pay
        policy to confirm whether or not your pay policy to not pay each Plaintiff for all hours
        worked complied with the FLSA.



Plaintiffs’ Motion for Partial Summary Judgment                                                 Page 6 of 9
        22.      . . . you [Cascade] did not confer with the Department of Labor prior to
        implementing your pay policy to confirm whether your pay policy to not pay each
        Plaintiff for all hours worked complied with the FLSA.

        23.    . . . you [Cascade] were aware of FLSA guidelines prompting payment of
        overtime wages at a premium rate for hours worked over 40 in a workweek.

        24.    . . . [Cascade] had actual knowledge that the pay plan applicable to Plaintiff and
        Opt-in Plaintiffs were in violation of the FLSA.

Ex. A (Requests for Admission Nos. 1-24).

        In light of these admissions and Cascade’s failure to raise any affirmative defenses (thus,

waiving any FLSA exemptions or exclusions), it is beyond peradventure that Cascade is liable to

Plaintiffs as an employer under the FLSA for any overtime not paid at time and one-half of Plaintiffs’

regular rates of pay under the FLSA. Further, Cascade’s deemed admissions and failure to raise good

faith as to the willfulness of its FLSA violations entitles Plaintiffs to liquidated damages as a matter of

law for their unpaid overtime.

                                                      VI.
                                                  CONCLUSION

        Because no genuine issue of material fact exists with respect to Plaintiffs’ allegations against

Defendant Cascade, Plaintiffs are entitled to summary judgment as a matter of law. Plaintiffs therefore

respectfully request that this Honorable Court enter an order finding that Cascade is an employer

under the FLSA; that Cascade violated the FLSA; that Cascade is liable for damages in the amount of

unpaid overtime at one-and-a-half times Plaintiffs’ regular rates of pay; that Cascade’s violations were

willful thereby extending the statute of limitations from two to three years; and that Cascade is liable

to Plaintiffs for liquidated damages in an amount equal to the unpaid overtime compensation; and,

also, that the Court award any and all other requested relief which the Court finds appropriate.




Plaintiffs’ Motion for Partial Summary Judgment                                                 Page 7 of 9
Date: March 24, 2020                              Respectfully submitted,

                                                  ANDERSON ALEXANDER, PLLC

                                        By:       /s/ Clif Alexander
                                                  Clif Alexander
                                                  Texas Bar No. 24064805
                                                  clif@a2xlaw.com
                                                  Lauren E. Braddy
                                                  Texas Bar No. 24071993
                                                  lauren@a2xlaw.com
                                                  Alan Clifton Gordon
                                                  Texas Bar No. 00793838
                                                  cgordon@a2xlaw.com
                                                  Carter T. Hastings
                                                  Texas Bar No. 24101879
                                                  carter@a2xlaw.com
                                                  819 N. Upper Broadway
                                                  Corpus Christi, Texas 78401
                                                  Telephone: (361) 452-1279
                                                  Facsimile: (361) 452-1284

                                                  LEICHTER LAW FIRM, PC

                                        By:       /s/ David G. Langenfeld
                                                  David G. Langenfeld
                                                  Texas Bar No. 11911325
                                                  david@leichterlaw.com
                                                  1602 East 7th Street
                                                  Austin, Texas 78702
                                                  Telephone: (512) 495-9995
                                                  Facsimile: (512) 482-0164

                                                  Attorneys for Plaintiffs




Plaintiffs’ Motion for Partial Summary Judgment                                 Page 8 of 9
                                   CERTIFICATE OF SERVICE

        I hereby certify that on March 24, 2020, I electronically filed the foregoing document with the

clerk of the court for the U.S. District Court, Western District of Texas, using the electronic case filing

system of the court. The electronic case filing system sent a “Notice of Electronic Filing” to the

attorneys of record who have consented in writing to accept this Notice as service of this document

by electronic means.

                                                         /s/ Clif Alexander
                                                         Clif Alexander




Plaintiffs’ Motion for Partial Summary Judgment                                                 Page 9 of 9
